I am unable to agree with the holding of the majority in this case.
R.S. 43:21-2 embodies a statement of the public policy with reference to the unemployment compensation aspect of social security and because I deem that statement of importance *Page 648 
in a consideration of the question raised in this case, it is set forth in full.
"As a guide to the interpretation and application of this chapter, the public policy of this state is declared to be as follows: economic insecurity due to unemployment is a serious menace to the health, morals, and welfare of the people of this state. Involuntary unemployment is therefore a subject of general interest and concern which requires appropriate action by the legislature to prevent its spread and to lighten its burden which now so often falls with crushing force upon the unemployed worker and his family. The achievement of social security requires protection against this greatest hazard of our economic life. This can be provided by encouraging employers to provide more stable employment and by the systematic accumulation of funds during periods of employment to provide benefits for periods of unemployment, thus maintaining purchasing power and limiting the serious social consequences of poor relief assistance. The legislature, therefore, declares that in its considered judgment the public good, and the general welfare of the citizens of this state requires the enactment of this measure, under the police powers of the state, for the compulsory setting aside of unemployment reserves to be used for the benefit of persons unemployed after qualifying periods of employment."
In the instant case, John F. Bonar was laid off from his employment with Bergen Point Iron Works because of a strike at that plant. For the unemployment resulting therefrom, he was clearly disqualified from receiving unemployment benefits by reason of the provision of R.S. 43:21-5 (d), which provides for disqualification "for any week with respect to which it is found that his total unemployment is due to a stoppage of work which exists because of a labor dispute at the factory, establishment, or other premises at which he is or was last employed * * *." As a result of the strike, Mr. Bonar ceased work on August 23d 1946, and remained unemployed until February 1st, 1947, when he accepted employment with the Constable Hook Shipyards and there remained employed until June 16th, 1947, when he was laid off for lack of work. On the last mentioned date, the strike was *Page 649 
still in progress at the Bergen Point Iron Works. The majority opinion correctly holds that Mr. Bonar was disqualified from receiving benefits under the act for any part of his unemployment prior to the time when he accepted work at the Constable Hook Shipyards. To hold him disqualified as a result of his being laid off from the shipyard seems to me to defeat the very purpose expressed in the declaration of public policy quoted above. Bearing in mind that the primary purpose of this legislation is to relieve the "economic insecurity due to unemployment * * * and to lighten its burden which now so often falls with crushing force upon the unemployed worker and his family" it appears to me that the holding of the majority will have the effect of increasing the serious menace sought to be remedied by this statute in that it acts as a deterrent to a workman to go out and search for remunerative employment, which is one of the objectives that the act seeks to accomplish. It would seem that the opinion of the Board of Review wherein it held that "when he took a supposedly permanent job in February, 1947, he entirely disassociated himself from the first employer and from the labor dispute; and when he was subsequently laid off, his unemployment was due only to that layoff and not to the original labor dispute. Proximate cause must be shown. The influence of the labor dispute on his subsequent unemployment was so indirect that it does not meet the requirements of the statute for applying the disqualification." W.T. Grant Co. v. Board of Review,129 N.J.L. 402, deals with a situation where the unemployment was due solely to the employee's desire to secure a position at better pay and has no application to the situation in the instant case.
For the reasons stated, I am of the opinion that the decision of the Board of Review should be affirmed. *Page 650